DETAILED ACTION
This action is in response to the amendment filed on 4/6/2020. 
Claims 1-20 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 4/28/2021 and 8/19/2021 have been considered by the examiner (see attached PTO-1449).

	
		
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to operating an intraoral scanner in which a wand of the intraoral scanner is used to scan an identifier of a sleeve so as to authenticate for use or automatically set a particular mode of the intraoral scanner.

Prior art was found for the claims as follows:

- Elbaz et al. (US 10123706 B2)
Elbaz discloses operating an intraoral scanner having a sleeve to fit over a wand of the intraoral scanner to be used as a sanitary barrier.

- Pulido et al.  (US 9301672 B2)
Pulido discloses operating an intraoral scanner having a removable cover or sleeve is provided for a separable mouth piece.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 16 and 17, operating an intraoral scanner in which a wand of the intraoral scanner is used to scan an identifier of a sleeve so as to authenticate for use or automatically set a particular mode of the intraoral scanner.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481